Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 05/05/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-17 are pending. 
Response to Applicant’s Argument
In view of the terminal disclaimer, double patenting rejection has been withdrawn.
In response to “Paragraph [0061] of Grancharov simply describes that a spectral envelope is applied to the input signal; how the spectral envelope may be determined or calculated; and how properties of the spectral envelope are controlled. There is no teaching or suggestion in paragraph [0061] of "encoding spectral peak segments in a first region of a frequency spectrum of the audio signal using a first coding method" as recited in claim 1”.
Grancharov teaches the input signal X has been transformed using MDCT or DFT (¶52) such that coefficients of the input signal X are optionally preprocessed in a preprocessor by flattening the coefficients of the input signal X by a spectrum envelope (¶53). The preprocessed or flattened signal is also referred to as the residual signal Xres and subsequently encoded / quantized according to different modes include first mode A and second mode B in the encoder unit 6 (¶53).
In particular, the spectral envelope may be dynamically calculated based on properties of the input signal, either in frequency domain or in time domain (¶61). In an embodiment, the properties of the spectral envelope are controlled based on frequency response of AR coefficients (¶61). Thereafter, preprocessor 20 apply the spectral envelope to the input signal X and feed the residual signal Xres to encoder 22 for encoding / quantization (¶62). Fig. 11 shows an example of the spectrum envelope and compressed residual (i.e., encoded residual) for a 20 ms speech frame as follows: 

    PNG
    media_image1.png
    536
    780
    media_image1.png
    Greyscale

As one can observe, the spectrum envelope of Fig. 11 that shows 5 spectral envelope peaks. Given that the spectral envelope was dynamically calculated based on frequency response of AR coefficients of input signal X when processing in frequency domain, the 5 spectrum envelope peaks correspond to spectral peak segments of the input signal X in the frequency domain. 
Accordingly, when encoder 22 encodes residual Xres (i.e., resulting in the compressed residuals of Fig. 11) corresponding to the 5 spectrum envelope peaks, encoder 22 encoded the spectral peak segments in a first region of a frequency spectral of audio signal / input signal X using a first coding method (¶53, e.g., mode A).
Finally, Grancharov explained that there are at least four different encoding modes A, B, C, and D with decreasing dimensions of input vector being quantized due to decreasing available bits for quantization (¶76 and Fig. 8). Thus, with decreasing bit-budget and as human perception being more sensitive to fine structure errors in low frequency regions, low frequency regions (i.e., first region) are encoded / quantized with mode A or mode B if enough bits are available (¶77).  
Therefore, Grancharov teaches encoding spectral peak segments (i.e., residual signal Xres that correspond to the 5 peaks in the spectral envelope applied to input signal X shown in Fig. 11) in a first region (i.e., low frequency region) of a frequency spectrum of the audio signal using a first coding method (i.e., mode A if there are enough bits available). 
In response to “Applicant respectfully submits that there is no teaching or suggestion in Grancharov of "determining whether an available number of bits out of a total number of bits for encoding the audio signal is sufficient for encoding a band in a second region of the frequency spectrum of the audio signal using a second coding method different from the first coding method" nor does Grancharov teach or suggest that this determining is "responsive to encoding the spectral peak segments in the first region"” and “Accordingly, Grancharov fails to teach or suggest "encoding spectral peak segments in a first region of a frequency spectrum of the audio signal using a first coding method" and "encoding the band in the second region using the second coding method," where "using a second coding method different from the first coding method" as recited in claim 1”.
Grancharov explained that during quantization of an input signal, quantization errors are introduced due to the limited number of available bits. A higher precision for the quantization may be obtained by quantizing only a selected part of the input signal and reconstructing the remaining part. Reconstruction of a signal, e.g. unknown high-frequency components from known quantized low-frequency components, introduces reconstruction artifacts in the resulting output signal. Thus there is a tradeoff between quantization errors and reconstruction artifacts when encoding an input signal (¶11).
Thus, with decreasing bit budget, the preference of the quantization / encoding modes goes from quantizing a larger portion of the spectrum to a smaller portion of the spectrum (going from modes A-> in Fig. 8) (¶77). Given human perception is more sensitive to fine structure errors in low frequency regions, if enough bits are available, the low frequency regions are quantized with sufficient resolution using preferred modes A and B (¶77). 
With increasing self-similarity of the signal, the preference goes from coding a large fraction of the spectrum to a smaller fraction of it (A->D in the example of Fig. 8) as the process of reconstruction introduces less artifacts (¶77). By searching through all modes, the encoder device balances between high resolution quantization of low-frequency regions and introducing artifacts in high-frequency regions, improving the quality of the encoded signal (¶78).
In other words, the decreasing bit budget is the result of quantizing or encoding the low frequency regions with sufficient resolution when there are enough available bits; i.e., in response to encoding the low frequency region / first region including at least the at least five spectral peak segments as shown in Fig. 11, determine that decreasing bit budget requires coding a smaller fraction of the spectrum (A-> D in the example of Fig. 8) and thereby introducing artifacts in high frequency regions / second region (¶78).
Therefore, Grancharov teaches “determining whether an available number of bits out of a total number of bits for encoding the audio signal is sufficient for encoding a band in a second region of the frequency spectrum of the audio signal using a second coding method different from the first coding method” because responsive to available bits encoding / quantizing low frequency regions that include spectral peak segments, decreasing bit budget requires coding high frequency regions with encoding modes like B, C or D. 
In response to “Applicant respectfully submits that Grancharov also fails to teach or suggest non-peak segments or "encoding the at least one non-peak segment in the first region using the second coding method" as recited in claim 2”. 
Grancharov teaches if enough bits are available, and the low frequency regions are quantized with sufficient resolution, the preferred modes in the above example will be A and B (¶77). In particular, in the second mode B, the available bits are used for the quantization of the first three fourths of the vector as illustrated by the solid line, and the remaining dimensions or coefficients as indicated by the dashed line, i.e., the frequencies corresponding to the unquantized part of the vector, are to be reconstructed according to a reconstruction codebook (¶76 and Fig. 8):

    PNG
    media_image2.png
    357
    716
    media_image2.png
    Greyscale

 Applying this teaching of encoding of low frequency regions with second mode B (which may be applied to high frequency regions if there are available bits in the decreasing bit budget) to Fig. 11: 

    PNG
    media_image1.png
    536
    780
    media_image1.png
    Greyscale

As one can observe from Fig. 11, the spectral envelope dynamically calculated based on frequency response of AR coefficients included multiple non-peaks that correspond to non-peak segments in input signal X. If enough bits are available and the preferred mode of quantization / encoding is mode B for the low frequency region, then encoder 22 encoded / quantized the residual Xres with mode B that would include encoding at least one non-peak segment in the low frequency region using mode B. 
Therefore, Grancharov teaches "encoding the at least one non-peak segment in the first region using the second coding method".

Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2, 5, 7-10, 13, and 15-16 are rejected under 35 USC 102(a)(2) as being anticipated by Grancharov et al. (US 2011/0153336 A1).
Regarding Claims 1 and 9, Grancharov discloses an apparatus for encoding an audio signal (Fig. 1 or 2, Encoder Device), the apparatus being configured to perform operations comprising: 
encoding spectral peak segments in a first region of a frequency spectrum of the audio signal using a first coding method (¶53, preprocessed input signal X (i.e., coefficients of the input signal X flattened by the spectrum envelope or residuals) is encoded or quantized according to a first mode; Fig. 11 shows the spectral envelope of the input signal X calculated from groups of MDCT coefficients representing the input signal X per ¶61 comprising spectral peaks and valleys and further shows compressed / encoded residuals (i.e., encoded preprocessed input signal X); ¶¶76-77, if enough bits are available, the low frequency regions are quantized with sufficient resolution, the preferred modes will be modes A and B); 
responsive to encoding the spectral peak segments in the first region, determining whether an available number of bits out of a total number of bits for encoding the audio signal is sufficient for encoding a band in a second region of the frequency spectrum of the audio signal using a second coding method different from the first coding method (¶78, the encoder device balances between high resolution quantization of low frequency regions and introducing artifacts in high frequency regions; in view of ¶¶76-77, with decreasing bit budget, preferences of modes goes from quantizing a larger portion of the spectrum to a smaller portion of the spectrum per modes B, C, and D shown in Fig. 8 for high frequency regions); 
responsive to determining the available number of bits is sufficient for encoding the band in the second region, encoding the band in the second region using the second coding method (¶11, limited number of available bits introduces quantization errors due to quantization of only a selected part of the input signal and reconstructing the remaining part; ¶11, reconstruction of high frequency components introduces reconstruction artifacts in resulting output signal; ¶¶76-77, with decreasing bit budget, preference of modes goes from quantizing a larger portion of the spectrum to smaller portions of the spectrum (going from modes A->D in Fig. 8; ¶78, introducing artifacts in high frequency regions means applying modes B->D where portions of the spectrum are unquantized and to be reconstructed according to reconstruction codebook; see ¶88).
Regarding Claims 2 and 10, Grancharov discloses responsive to encoding the spectral peaks in the first region, determining whether the available number of bits out the total number of bits for encoding the audio signal is sufficient for encoding at least one non-peak segment of the first region using the second coding method (Fig. 11 shows (1) spectral envelope calculated from frequency response of AR coefficients of input signal X per ¶61 and (2) compressed / encoded residual, where residual is preprocessed input signal X (i.e., coefficients of the input signal X flattened by the spectrum envelope or residuals per ¶53); one can observe encoded residuals in (2) corresponding to peaks in (1); ¶¶76-77, with decreasing bit-budget, if enough bits are available, quantize low frequency regions comprising peaks and non-peaks shown in Fig. 11(1) with sufficient resolution according to modes A and B; ¶76 and Fig. 8, quantization mode B where available bits are used for quantization / encoding of first ¾ of the vector and remaining coefficients are unquantized and to be reconstructed according to a reconstruction codebook); and 
responsive to determining the available number of bits is sufficient for encoding the at least one non-peak segment of the first region, encoding the at least one non-peak segment in the first region using the second coding method (¶77, with decreasing bit-budget, low frequency regions comprising peaks and non-peaks as shown in Fig. 11(1) are quantized with sufficient resolution in accordance to mode B).
Regarding Claims 5 and 13, Grancharov discloses wherein encoding the band in the second region comprises encoding at least one coefficient of the band in the second region within the number of bits that are available (¶¶76-77, with decreasing bit budget, preference of modes goes from quantizing a larger portion of the spectrum to smaller portions of the spectrum (going from modes A->D in Fig. 8; ¶78, introducing artifacts in high frequency regions means applying modes B->D where portions of the spectrum are unquantized and to be reconstructed according to reconstruction codebook).
Regarding Claims 7 and 15, Grancharov discloses wherein the first region is a lower part of the frequency spectrum than the second region (¶78, low frequency region vs. high frequency region).
Regarding Claims 8 and 16, Grancharov discloses wherein the first coding method is not used to encode the band in the second region (¶78, introducing artifacts in high frequency region means encoding mode A, where available bits are spread over all dimensions to quantize the entire signal per ¶76 and Fig. 8, is not applicable to the high frequency region).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is rejected under 35 USC 103 for being unpatentable over Grancharov et al. (US 2011/0153336 A1) in view of Qi et al. (US 2015/0162011 A1).
Regarding Claim 17, Grancharov discloses an encoding apparatus comprising at least one processor for performing operations comprising the operations of claims 1 and 9 (¶50, controller comprising a processor for determining optimum mode (i.e., encoding) based on a selection criterion calculated from the input signal).
Grancharov does not disclose a computer program product comprising a non-transitory computer readable storage medium storing instructions which, when executed by the at least one processor of an apparatus, causes the processor to perform operations of claims 1 and 9.
Qi discloses an apparatus for allocating bits in audio signal to perform encoding / quantization (Abstract) comprising a computer program product comprising a non-transitory computer readable storage medium storing instructions which, when executed by the at least one processor of an apparatus, causes the processor to perform encoding / quantization operations (¶128, computer readable storage medium storing software functional units / program codes for instructing computing device).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Grancharov to implementing the apparatus with the processor with a computer program product storing software instructions to perform the operations of encoding / quantization as taught by Qi in order to allocate available bits even in cases of low and medium bit rate (Qi, Abstract).
Allowable Subject Matter
Claims 3-4, 6, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons stated on pp. 17-18 of non-final office action (dated 04/18/2019) of parent application 16/167831. 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/10/2022